Exhibit 10.1

INPHI CORPORATION

July 30, 2013

Norman Yeung

c/o Inphi Corporation

2953 Bunker Hill Lane

Suite 300

Santa Clara, CA 95054

Dear Norm:

This letter (the “Agreement”) confirms the agreement between you and Inphi
Corporation (the “Company”) regarding your resignation as an employee and
officer of the Company.

1. Separation Date. You hereby agree to resign as an employee and officer of the
Company and any subsidiaries thereof effective on such date as the Company
releases you from employment, which shall be no later than December 31, 2013
(the “Separation Date”). Provided that you continue in satisfactory employment,
as determined by the Company, the Company further agrees to release you no
earlier than October 15, 2013. If the Company hires a successor to your
position, the Company agrees to release you no later than two weeks after your
successor commences employment (but not before October 15, 2013, subject to your
satisfactory employment as provided in the preceding sentence). In addition, you
agree that if you wish to accept other employment, you will provide the Company
at least thirty (30) days prior written notice, and the Company agrees to
release you no later than the end of such notice period. Simultaneously with the
execution of this Agreement, you and the Company are entering into the
Consulting Agreement, a copy of which is attached as Exhibit A hereto, pursuant
to which you will transition immediately into the role of Consultant and provide
advisory services to the Company for a period of twelve (12) months commencing
on the Separation Date (the “Consulting Agreement”).

2. Salary and Vacation Pay. On the Separation Date, the Company will pay you all
of your salary earned through the Separation Date, and all of your accrued but
unused vacation time or PTO through the Separation Date. In addition, you will
receive reimbursement for reasonable and necessary expenses incurred by you on
behalf of the Company during the period ending on the Separation Date in
accordance with the Company’s expense reimbursement policy. You acknowledge that
the only payments and benefits that you are entitled to receive from the Company
in the future are those specified in this Agreement and the Consulting
Agreement.



--------------------------------------------------------------------------------

Norman Yeung

July 30, 2013

Page 2

 

3. Severance. Subject to your execution and non-revocation of a standard release
of claims in a form acceptable to the Company (the “Release”), which becomes
effective within fifty (50) days following the Separation Date (or such shorter
period as the Company may require), and your compliance with the terms of this
Agreement and the Consulting Agreement, including your continued satisfactory
employment through the Separation Date, the Company will provide you the
following severance benefits:

(a) The Company will provide severance pay in the form of continuation of your
base salary, less all applicable state and federal taxes, for twelve (12) months
following the Separation Date. This severance will be paid in accordance with
the Company’s normal payroll procedures and will begin no earlier the date the
Release becomes effective, with a catch-up payment for payments deferred pending
the effectiveness of the Release.

(b) If you so elect and pay to continue health insurance under Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or corresponding
provision of state law (“COBRA”), then beginning in the month following the
Separation Date (or if later, the date the Release becomes effective, with a
catch-up payment for reimbursements deferred pending the effectiveness of the
Release), you will be reimbursed on a monthly basis in an amount equal to the
monthly amount the Company was paying as the employer-portion of premium
contributions for health coverage for you and your eligible dependents
immediately before the Separation Date, until the earlier of: (i) the end of the
eighteen (18) month period following Separation Date, (ii) the date you or your
eligible dependents lose eligibility for COBRA continuation coverage, or
(iii) the first day of your eligibility to participate in a comparable group
health plan maintained by a subsequent employer. The period of such
employer-reimbursed COBRA continuation coverage shall be considered part of your
(and your eligible dependents’) COBRA coverage entitlement period. You will be
solely responsible for timely electing such continuation coverage for yourself
and your eligible dependents. Any increase in the premium contribution and/or in
the number of covered dependents by you during the period that you continue in
the Company’s health insurance benefit plans or receive company-paid
reimbursement of COBRA premiums will be at your own expense.

(c) The continued vesting and exercisability of certain equity awards pursuant
to the terms and conditions of the Consulting Agreement, as described in
Paragraph 4 below.

The Company may discontinue the provision of the foregoing benefits if you fail
to comply with the material terms and conditions of this Agreement or the
Consulting Agreement.



--------------------------------------------------------------------------------

Norman Yeung

July 30, 2013

Page 3

 

4. Equity Awards.

(a) You hold the following equity awards, including options to purchase shares
of the Company’s Common Stock (each, an “Option” and collectively, the
“Options”) and restricted stock units (each, an “RSU” and collectively, the
“RSUs”):

 

Date of

Grant

   Type of
Award    Number of
Shares
Granted      Exercise
Price Per
Share      Number of
Shares
Vested as of
July 29, 2013      Number of
Shares
Unvested as of
July 29, 2013      Expiration
Date

8/15/2007

   ISO      225,428         1.78         225,428         0       8/15/2017

8/15/2007

   NSO      44,571         1.78         44,571         0       8/15/2017

2/25/2009

   ISO      21,428         1.47         21,428         0       2/25/2019

4/30/2010

   NSO      32,142         9.29         17,410         14,732       4/30/2020

4/30/2010

   ISO      10,714         9.29         5,803         4,911       4/30/2020

7/14/2010

   NSO      428         12.02         428         0       7/14/2020

4/07/2011

   NSO      22,500         22.07         7,500         15,000       4/7/2021

4/07/2011

   RSU      22,500         0         7,500         15,000       N/A

1/18/2012

   NSO      20,000         12.34         7,500         12,500       1/18/2022

1/18/2012

   RSU      20,000         0         5,000         15,000       N/A

4/12/2012

   NSO      11,000         13.48         3,437         7,563       4/12/2022

4/12/2012

   RSU      10,072         0         2,518         7,554       N/A

1/16/2013

   RSU      52,500         0         0         52,500       N/A

4/18/2013

   RSU      670         0         224         446       N/A

(b) Except as provided in subparagraph (c) below, all of the Options and RSUs
that are unvested as of the Separation Date shall terminate on the Separation
Date.

(c) Notwithstanding subparagraph (b) above, the Options and RSUs that would have
vested during the twelve (12) month period following the Separation Date shall
continue to vest during the twelve (12) month period following the Separation
Date subject to your continued service pursuant to the terms and conditions of
the Consulting Agreement and your compliance with the provisions of the
Consulting Agreement and this Agreement; provided, however, that the RSUs
subject to this provision shall not vest until the twelve (12) month anniversary
of the Separation Date.

(d) Following the Separation Date, the Options which are vested, or which vest
pursuant to the Consulting Agreement, will remain exercisable in accordance with
their terms during the term of the Consulting Agreement and, after termination
of such service, for the period of time specified in the applicable stock option
plan and agreement for exercisability following termination of service;
provided, however, that the Options will in no event remain exercisable beyond
their applicable expiration dates and will be subject to earlier termination in
accordance with the terms of the applicable stock option plan and agreement.

Except as set forth in this Agreement and the Consulting Agreement, the stock
option agreements governing the Options and the restricted stock unit agreement
governing the RSUs will remain in full force and effect, and you agree to remain
bound by those agreements.



--------------------------------------------------------------------------------

Norman Yeung

July 30, 2013

Page 4

 

5. Release of All Claims.

(a) In consideration for the severance benefits described in this Agreement,
including the Company’s agreement to enter into the Consulting Agreement, to the
fullest extent permitted by applicable law, you waive, release and promise never
to assert any claims or causes of action, whether or not now known, against the
Company or its predecessors, successors or past or present subsidiaries,
stockholders, directors, officers, employees, consultants, attorneys, agents,
assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to your employment with the Company or
the termination of that employment, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
emotional distress, defamation, invasion of privacy, fraud, breach of contract
or breach of the covenant of good faith and fair dealing and any claims of
discrimination or harassment based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
the California Fair Employment and Housing Act, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act and all other laws
and regulations relating to employment. However, this release covers only those
claims that arose prior to the execution of this Agreement and only those claims
that may be waived by applicable law. Execution of this Agreement does not bar
any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement or any claim to indemnification under Section 2802 of
the California Labor Code. Notwithstanding the foregoing, you are not hereby
releasing the Company from any of the following claims: (a) any rights or claims
for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws or
other governing documents of the Company, or under applicable law, or under
directors and officers liability, errors and omissions or other insurance
policies including any run-off endorsement relating thereto, or otherwise;
(b) any rights or claims to contribution you may have in the event of the entry
of judgment against you as a result of any act or failure to act for which both
you and the Company (or its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates or assigns) are jointly responsible; or (c) any
vested rights under a Company-sponsored benefit plan (in this regard, you
acknowledge and agree that Paragraph 4 of this Agreement accurately reflects the
terms of your outstanding equity awards).

(b) In addition, you agree that the severance benefits described in this
Agreement, including the effectiveness of the Consulting Agreement, will be
subject to your execution and delivery, and non-revocation, of the Release on or
after your Separation Date in accordance with the requirements of Paragraph 3
above.

6. Waiver. You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.



--------------------------------------------------------------------------------

Norman Yeung

July 30, 2013

Page 5

 

7. Confidentiality. You acknowledge and reaffirm your obligation to keep
confidential and not to disclose any and all non-public information concerning
the Company which you acquired during the course of your employment with the
Company, or which you may acquire during the term of the Consulting Agreement,
including, but not limited to, any non-public information concerning the
Company’s business affairs, business prospects and financial condition, which
obligation remains in full force and effect.

8. Non-Disparagement. You shall not make any false, disparaging or derogatory
statements to any media outlet, industry group, financial institution or current
or former employee, consultant, client or customer of the Company regarding the
Company or any of its directors, officers, employees, consultants, agents or
representatives or about the Company’s business affairs and financial condition.
The Company agrees to instruct its officers and directors not to make any false,
disparaging or derogatory statements to anyone regarding you, including to any
prospective employer. Each party will respond accurately and fully to any
question, inquiry or request for information when required by legal process.

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

10. Other Agreements. As a reminder, at all times in the future, you will remain
bound by (i) the Consulting Agreement, and (ii) your Proprietary Information and
Inventions Agreement with the Company (“Proprietary Agreement”), and hereby
acknowledge and reaffirm your obligations under the Proprietary Agreement, which
remain in full force and effect. Except as expressly provided in this Agreement,
this Agreement constitutes the entire agreement between you and the Company
regarding the subject matter of this Agreement and renders null and void all
prior and contemporaneous written or oral agreements between you and the Company
regarding the subject matter of this Agreement, including without limitation
your offer letter with the Company dated February 1, 2007. This Agreement may be
modified only in a written document signed by you and a duly authorized officer
of the Company.

11. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

12. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

13. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.



--------------------------------------------------------------------------------

Norman Yeung

July 30, 2013

Page 6

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

INPHI CORPORATION

By:

 

  /s/ Ford Tamer

 

  Ford Tamer

 

  CEO Inphi

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Norman Yeung

              Signature of Norman Yeung

Dated: August 1, 2013